Name: Regulation (EEC) No 925/74 of the Commission of 17 April 1974 making a fourth amendment to Regulation (EEC) No 2005/70 on the classification of vine varieties
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 111/8 Official Journal of the European Communities 24 . 4 . 74 REGULATION (EEC) No 925/74 OF THE COMMISSION of 17 April 1974 making a fourth amendment to Regulation (EEC) No 2005/70 on the classification of vine varieties Whereas it is necessary to complete the classification for Luxembourg by two varieties already appearing in the classification of the neighbouring French depart ­ ment and whose cultivating aptitude has been satis ­ factorily acknowledged : Whereas the accession of the United Kingdom to the Community necessitates the completion of the classification by the varieties whose cultivation is allowed in this Member State ; Whereas ( the opinion of the Wine Management Committee) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Regulation (EEC) 816/70 ( 1 ) of 28 April 1970 laying down additional provisions for the common organization of the market in wine as - last amended by the Regulation (EEC) No 2592/73 (2 ) and in particular the second sub ­ paragraph of paragraph 1 of Article 16 thereof; Whereas the classification of vine varieties allowed for cultivation in the Community, as originally constituted, has been adopted by Regulation (EEC) No 2005/70 (3 ) of 6 October 1970, as last amended by the Regulation (EEC) No 2244/72 (4 ); Whereas there are grounds to complete the classifi ­ cation for Germany by a variety for three Regierungs ­ bezirke since the cultivation of this variety may be authorized following the completion of the examin ­ ation of its cultivating aptitude ; Whereas from the acquired experience of several vine varieties appearing under the list of ' authorized varieties' in the classification for certain French departments has demonstrated their cultivating aptitude ; whereas it is thus appropriate to classify them amongst the recommended varieties for the same department or for a directly neighbouring administrative unit ; Whereas at the time of setting up the classification several wine varieties traditionally cultivated in certain provinces in Italy were not taken into account ; it is therefore necessary to include these varieties in the classification for the provinces in question ; HAS ADOPTED THIS REGULATION: Article 1 In the Annex of Regulation (EEC) No 2005/70, title 1 , sub-title 1 , Chapter 1 (Germany) is modified as follows : The vine variety 'FrÃ ¼her roter Malvasier' is added to the list of vine varieties authorized for the Regie ­ rungsbezirke Trier, Koblenz and Rheinhessen-Pfalz . This addition is inserted according to the alphabetical order. Article 2 In the Annex of Regulation (EEC) No 2005/70, title 1 , sub-title 1 , Chapter III (France) is modified as follows . Where the addition of vine varieties is foreseen, it is inserted according to the alphabetical order. 1 . Departement de l'Ain (1 ): ( a ) The following varieties are added to the list of recommended vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Molette B, Mondeuse blanche B. (b ) The following varieties are deleted from the list of authorized vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Molette B. (*) OJ No L 99, 5 . 5 . 1970, p. 1 . (2 ) OJ No L 269 , 26. 9 . 1973 , p. 1 . ( 3 ) OJ No L 224, 10. 10. 1970, p. 1 . (4 ) OJ No L 242 , 25 . 10. 1972, p. 1 . 24 . 4 . 74 Official Journal of the European Communities No L 111 /9 2. Departement des Alpes-de-Haute-Provence (4): The variety Bellandais N is deleted from the list of authorized vine varieties . 3 . Departement des Hautes-Alpes (5 ): The variety Bellandais N is deleted from the list of authorized vine varieties . 4. Departement des Alpes-Maritimes (6): The variety Bellandais N is deleted from the list of authorized vine varieties . 5 . Departement de l'ArdÃ ¨che (7): A. The entire arrondissement of Tournon and the cantons of d'Antraigues , Buzet, Coucou ­ ron, Montpezat-sous-Bauzon, Privas, Saint-Ã tienne-de-Ludgares, Saint-Premeville, Valgorge and Voulte-sur-RhÃ ´ne. ( a ) The following varieties are added to the list of recommended vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. (b ) The following varieties are deleted from the list of authorized vine varieties : Gamay teinturier de Bouze N, Bouze teinturier de Chaudenay N. B. The cantons d'Aubenas, Bourg-Saint-AndÃ ©ol, ChomÃ ©rac, Joyeuse, L'ArgentiÃ ¨re, Roche ­ maure, Thueyts, Vallons-Pont-d'Arc, Les Vans, Villeneuve-de-Berg and Viviers . ( a ) The following varieties are added to the list of recommended vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. (b) The following varieties are deleted from the list of authorized vine varieties : Bellandais N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Roucaneuf Rs. 6 . Departement de l'AriÃ ¨ge (9): ( a ) The following varieties are added to the list of recommended vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. (b ) The following varieties are deleted from the list of authorized vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. 7. Departement de l'Aude (11): A. The dÃ ©partement de l'Aude with the exception of the cantons de Belpech , Castelnaudary- Nord, Castelnaudary-Sud, Faujeaux, Salles-sur-l'Hers : ( a ) The following varieties are added to the list of recommended vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. (b ) The following varieties are deleted from the list of authorized vine varieties : Bellandais N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Roucaneuf Rs. , B. The cantons de Belpech, Castelnaudary-Nord, Castelnaudary-Sud, Faujeaux, Salles-sur- l'Hers : ( a ) The following varieties are added to the list of recommended vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. (b) The following varieties are deleted from the list of authorized vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. 8 . Departement de l'Aveyron (12): ( a ) The following varieties are added to the list of recommended vine varieties : Gamay .teinturier de Bouze N, Gamay teinturier de Chaudenay N. (b ) The following varieties are deleted from the list of authorized vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. 9. Departement des Bouches-du-RhÃ ´ne (13): The following varieties are deleted from the list of authorized vine varieties : Bellandais N, Colobel N and Roucaneuf Rs. No L 111/10 Official Journal of the European Communities 24. 4. 74 10 . Departement de Cantal (15): The arrondissements of Aurillac and Mauriac. ( a ) The following varieties are added to the list of recommended vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. (b ) The following varieties are deleted from the list of authorized vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. 11 . Departement de Charente (16): ( a ) The following variety is added to the list of recommended vine varieties : JuranÃ §on noir N. (b ) The following varieties are deleted from the list of authorized vine varieties : JuranÃ §on noir N, Rami B, Roucaneuf Rs., Sainton B. * 12 . Departement de la Charente-Maritime (17): The second sentence appearing in this paragraph is replaced by the following : 'However the variety Tannat is recommended for the l'Ile de Re'. 13. Departement du Cher (18): The following variety is deleted from the list of authorized vine varieties : Chelois N. 14 . Departement de la Correze (19): ( a ) The following varieties are added to the list of recommended vine varieties : JuranÃ §on noir N, MÃ ©rille N. (b) The following varieties are deleted from the list of authorized vine varieties : JuranÃ §on noir N, MÃ ©rille N. 15 . Departement de la Cote-d'Or (21): The following variety is added to the list of recommended vine varieties : Auxerrois B. 16. Departement de la Dordogne (24): ( a ) The following varieties are added to the list of recommended vine varieties : JuranÃ §on noir N, MÃ ©rille N. (b ) The following varieties are deleted from the list of authorized vine varieties : JuranÃ §on noir N, MÃ ©rille N, Rami B, Sainton B. 1.7. Departement de la DrÃ ´me (26): A. The arrondissements of Valence and Die, with the exception of the cantons Dieulefit, Loriol , Marsanne and MontÃ ©limar: ( a ) The following varieties are added to the list of recommended vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. (b ) The following variety is added to the list of authorized vine varieties : Feunate N ; the following varieties are deleted from the list : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. B. The arrondissements of Nyons and the cantons of Dieulefit, Loriol , Marsanne and Montelimar : ( a ) The following varieties are added to the list of recommended vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. (b) The following varieties are deleted from the list of authorized vine varieties : Bellandais N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. 18 . Departement du Gard (30): The following varieties are deleted from the list of authorized vine varieties : Bellandais N, Roucaneuf Rs . 24. 4 . 74 Official Journal of the European Communities No L 111 /11 19. Departement de la Haute-Garonne (31 ): ( a ) The following varieties are added to the list of recommended vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. (b) The following varieties are deleted from the list of authorized vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. 20. Departement du Gers (32): ( a ) The following varieties are added to the list of recommended vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. (b) The following Varieties are deleted from the list of authorized vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. 21 . Departement de la Gironde (33): » (a ) The following variety is added to the list of recommended vine varieties : JuranÃ §on noir N. (b) The following variety is deleted from the list of authorized vine varieties : JuranÃ §on noir N. 22. Departement de l'Indre (36): The following variety is added to the list of recommended vine varieties : Grolleau N (*). 23 . Departement de l'Indre-et-Loire (37): The following variety is added to the list of recommended vine varieties : Grolleau N (2 ). 24. Departement de l'IsÃ ¨re (38): ( a ) The following varieties are added to the list of recommended vine varieties : Cabernet franc N, Cabernet Sauvignon N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Merlot N. (b ) The following variety is added to the list of authorized vine varieties : Joubertin ; the varieties Gamay teinturier de Bouze N and Gamay teinturier de Chaudenay N are deleted. 25 . Departement du Loir-et-Cher (41): The following variety is added to the list of recommended vine varieties : Grolleau N (s ). 26. Departement de la Loire (42): (a ) The following varieties are added to the list of recommended vine varieties : Cabernet franc N, Cabernet Sauvignon N, Merlot N. (b ) The following varieties are deleted from the list of authorized vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. 27. Departement de la Haute-Loire (43): ( a ) The following varieties are added to the list of recommended vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. (b ) The following varieties are deleted from the list of authorized vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. (') Only recommended in the delimited zone of the Appellation d'origine contrÃ ´lÃ ©e 'Touraine ' and in the zone corresponding to the Appellation vins dÃ ©limitÃ ©s de qualitÃ © supÃ ©rieure 'ValenÃ §ay '. ( ! ) Recommended only for the delimited zone of Appellation d'origine contrÃ ´lÃ ©e 'Touraine '. (3) Recommended exclusively in the delimited zone of Appellation d'origine contrÃ ´lÃ ©e 'Touraine '. No L 111 / 12 Official Journal of the European Communities 24 . 4. 74 28 . Departement de la Loire-Atlantique (44): The following variety is deleted from the list of authorized vine varieties : Ambror B. 29 . Departement du Lot (46): ( a ) The following varieties are added to the list of recommended vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. (b ) The following varieties are deleted from the list of authorized vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. 30 . Departement du Maine-et-Loire (49): , ( a ) The following varieties are added to the list of recommended vine varieties : Cot N, Grolleau N (1 ). ( b ) The following variety is deleted from the list of authorized vine varieties : Cot N. 31 . Departement du Puy-de-Dome (63): (a ) The following varieties are added to the list of recommended vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. (b) The following varieties are deleted from the list of the authorized vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. S 32 . Departement des Pyrenees-Atlantiques (64): (a) The following varieties are added to the list of recommended vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. (b) The following varieties are deleted from the list of authorized vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. .43 . Departement du Rhone (69): ( a ) The following varieties are added to the list of recommended vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. (b ) The following varieties are deleted from the list of authorized vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. 34 . Departement de la Savoie (73): ( a) The following varieties are added to the list of recommended vine varieties : Cabernet franc, N, Cabernet sauvignon N, Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Merlot N, Mondeuse blanche, Velteliner rouge precoce Rs. (b ) The following varieties are added to the list of authorized vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. 35 . Departement de la Haute-Savoie (74): ( a ) The following varieties are added to the list of recommended vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Molette B, Mondeuse blanche B , Rousette d'Ayze B, Velteliner rouge precoce Rs. (b ) The following varieties are deleted from the list of authorized vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N, Molette B. 36. Departement des Deux-Sevres (79): The following variety is added to the list of recommended vine varieties : Grolleau N (2 ). (') Recommended exclusively for the delimited zone of Appellation d'origine contrÃ ´lÃ ©e 'Anjou '. ( 2) Only recommended in the delimited zone of the Appellation d'origine contrÃ ´lÃ ©e 'Anjou ' and in the zone corresponding to the Appellation vins dÃ ©limitÃ ©s de qualitÃ © supÃ ©rieure 'Haut-Poitou '. 24 . 4 . 74 Official Journal of the European Communities No L 111 / 13 37. Departement du Tarn (81): (a ) The following varieties are added to the list of recommended vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. (b ) The following varieties are deleted from the list of authorized vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. 38 . Departement du Tarn-et-Garonne (82): ( a ) The following varieties are added to the list of recommended vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. (b ) The following varieties are deleted from the list of authorized vine varieties : Gamay teinturier de Bouze N, Gamay teinturier de Chaudenay N. 39 . Departement du Var (83): The following variety is deleted from the list of authorized vine varieties : Bellandais N. 40 . Departement du Vaucluse (84): The following variety is deleted from the list of authorized vine varieties : Bellandais N. 41 . Departement de la Vendee (85): The following varieties are deleted from the list of authorized vine varieties : Baco blanc B, Baco noir N, Chelois N. 42 . Departement de la Vienne (86): The following variety is added to the list of recommended vine varieties : Grolleau N ( 1 ). 43 . Departement de l'Yonne (89): ( a) The following variety is added to the list of recommended vine varieties : Sacy B. (b ) The following variety is deleted from the list of authorized vine varieties : Sacy B. Article 3 In the Annex of Regulation (EEC) No 2005 /70, title I , sub-title I, the Chapter IV ( Italy) is modified as follows . Where the addition of vine varieties is foreseen, it is inserted according to the alphabetical order. 1 . Provincia di Asti: The following variety is added to the list of authorized vine varieties : Nebbiolo N. 2 . Provincia di Alessandria : The following varieties are added to the list of authorized vine varieties : Croatina N. Favorita B, Lambrusca di Alessandria N, Nebbiolo N. 3 . Provincia di Cuneo: The following variety is added to the list of authorized vine varieties : Bonarda piemon ­ tese N. 4 . Provincia di Torino: The following varieties are added to the list of authorized vine varieties : Brachette N, Lambrusca de Alessandria N, Neretta cuneese N. (') Only recommended in the delimited zone of the Appellation d'origine contrÃ ´lÃ ©e 'Anjou ' and in the zone corresponding to the Appellation vins dÃ ©limitÃ ©s de qualitÃ © supÃ ©rieure 'Haut-Poitou'. No L 111 / 14 Official Journal of the European Communities 24 . 4. 74 5 . Provincia di Novara : The following variety is added to the list of authorized vine varieties : Freisa N. 6. Provincia di Imperia: The following varieties are added to the list of authorized vine varieties : Bosco B , Sangio ­ vese N. 7. Provincia di Savona : The following variety is added to the list of authorized varieties : Barbera N. 8 . Provincia di La Spezia: The following varieties are added -to the list of authorized vine varieties : Barsaglina N, Merlot N. 9 . Provincia di Bergamo: The following varieties are added to the list of authorized vine varieties : Corvina Veronese N, Negrara trentina N. 10. Provincia di Brescia : The following varieties are added to the list of authorized vine varieties : Garganega B, Schiava grossa N, Trebbiano toscano B. 11 . Provincia di Como: The following varieties are added to the authorized vine varieties : Barbera N, Sangiovese N. 12. Provincia di Sondrio : The following variety is added to the list of authorized vine varieties : Barbera N. 13 . Provincia di Pavia : The following variety is added to the list of authorized vine varieties : Bonarda piemon ­ tese N. 14. Provincia di Trento: The following varieties are added to the list of authorized vine varieties : Negrara trentina N, Pavana N. 15 . Provincia di Verona : ( a ) The following variety is added to the list of recommended vine varieties : Tocai friulano B. (b) The following variety is deleted from the list of authorized vine varieties : Tocai friulano B. 16. Provincia di Vicenza : ( a ) The following variety is added to the list of recommended vine varieties : Groppello gentile N. (b) The following varieties are added to the list of authorized vine varieties : Barbera N, Negrara trentina N. 17. Provincia di Padova : The following varieties are added to the list of authorized vine varieties : Bianchetta trevigiana B, Marzemino N, Trebbiano toscano B. 18 . Provincia di Rovigo : The following varieties are added to the list of authorized vine varieties : Fortana N, Raboso piave N, Barbera N. 24 . 4 . 74 Official Journal of the European Communities No L 111 / 15 19. Provincia di Venezia : The following varieties are added to the list of authorized vine varieties : Malbech N, Pinot nero N. 20. Provincia di Treviso: , The following varieties are added to the list of authorized vine varieties : Riesling renano B, Lambrusco di Sorbara N, Malvasia istriana B. 21 . Provincia di Udine : ( a) The following variety is added to the list of recommended vine varieties : Refosco nostrano N. ( b ) The following variety is deleted from the list of authorized vine varieties : Refosco nostrano N. 22 . Provincia di Pordenone : (a) The following variety is added to the list of recommended vine varieties : Refosco nostrano N. (b) The following varieties are added to the list of; authorized vine varieties : Terrano N, Verduzzo trevigiano N, Raboso piave N; the variety Refosco nostrano N is deleted. 23 . Provincia di Gorizia : The following variety is added to the list of recommended vine varieties : Verduzzo friulano B. 24 . Provincia di Trieste : The following varieties ' are added to the authorized vine varieties : Pinot bianco B, Pinot nero N, Refosco dal peduncolo rosso N. 25 . Provincia di Reggio Emilia : The following varieties are added to the list of authorized vine varieties : Barbera N , Fortana N, Lambrusco grasparossa N, Merlot N, Sangiovese N. 26. Provincia di Modena : The following varieties are added to the list of authorized vine varieties : Ancellotta N, Barbera N, Lambrusco marani N, Merlot N, Trebbiano romagnolo B, Raboso Veronese N, Albana B. 27. Provincia di Bologna : The following varieties are added to the list - of authorized vine varieties : Negretto N, Trebbiano toscano B, Tocai friulano B , Lambrusco di Sorbara N. 28 . Provincia di ForlÃ ¬ : The following varieties are added to the list of authorized vine varieties : Biancame B, Canina nera N. 29 . Provincia di Ravenna : The following varieties are added to the list of authorized vine varieties : Canina nera N, Barbera N, Raboso Veronese N. 30. Provincia di Ferrara: The following varieties are added to the list of authorized vine varieties : MontÃ ¹ B , Raboso Veronese N, Lambrusco di Sorbara N, Barbera N. 31 . Provincia di Arezzo : The following variety is added to the list of authorized vine varieties : Albana B. No L 111 /16 Official Journal of the European Communities 24 . 4 . 74 32. Provincia di Grosseto : The following variety is added to the list of recommended vine varieties : Montepulciano N. 33 . Provincia di Livorno : ( a) The following varieties are added to the list of recommended vine varieties : Biancone di Portoferraio B, Canaiolo nero N. (b) The following varieties are deleted from the list of authorized vine varieties : Biancone di Portoferraio B, Canaiolo nero N. 34. Provincia di Lucca : ( a ) The following variety is added to the list of recommended vine varieties : Malvasia del Chianti B. (b ) The following variety is deleted from the list of authorized vine varieties : Malvasia del Chianti B. 35 . Provincia di Pisa : ( a ) The following variety is added, to (b ) The following variety is added to the variety Colorino N is deleted. the list of recommended vine varieties : Colorino N. the list of the authorized vine varieties : Albarola B ; 36 . Provincia di Siena : ( a ) The following varieties are added to the list of the recommended vine varieties : Colo ­ rino N, Prugnolo gentile N. (b ) The following varieties are deleted from the list of authorized vine varieties : Colorino N, Prugnolo gentile N. 37. Provincia di Pesaro Urbino: The following variety is added to the list of authorized vine varieties : Montonico bianco B. 38 . Provincia di Macerata: The following varieties are added to the list of authorized vine varieties : Bombino bianco B, Maiolica N, Montenico bianco B. 39 . Provincia di Ascoli Piceno : The following varieties are added to the list of authorized vine varieties : Canaiolo nero N, Gaglioffo N, Montonico bianco B, Mostosa B. 40. Provincia di Perugia : The following varieties are added to the list of authorized vine varieties : Biancame B, Vernaccia di San Gimignano B, Mostosa B. 41 . Provincia di Terni: The following variety is added to the list of authorized vine varieties : Mostosa B. 42 . Provincia di Viterbo : The following varieties are added to the list of authorized vine varieties : Bellone B , Bombino bianco B, Malvasia del Lazio B, Mostosa B, Vernaccia di San Gimignano B, Carignano N. 43 . Provincia di Rieti : The following varieties' are added to the list of authorized vine varieties : Bombino bianco B, Verdicchio B. 24. 4. 74 - Official Journal of the European Communities No L 111/ 17 44. Provincia di Roma: ( a) The following varieties are added to the list of recommended vine varieties : Bombino nero N, Cesanese d'Affile N. (b) The following varieties are added to the list of authorized vine varieties : Moscato bianco B, Greco B, Trebbiano di Soave B. 45 . Provincia di Frosinone : ( a ) The following varieties are added to the list of recommended vine varieties : Barbera N, Montepulciano N. (b) The following varieties are added to the list of authorized vine varieties : Malvasia del Lazio B, Merlot N, Mostosa B, Sciascinoso N. 46. Provincia di Napoli : The following varieties are added to the list of authorized vine varieties : Sangiovese N, Greco nero N, Montonico bianco B, Bombino bianco B. 47. Provincia di Salerno : The following varieties are added to the list of authorized varieties : Aleatico N, Coda di Volpe bianca B , Falanghina N, Primitivo N, Montepulciano N, Bombino bianco B, Mal ­ vasia nera N. 48 . Provincia di Avellino : The following varieties are added to the list of authorized vine varieties : Bombino bianco B, Malvasia bianca B, Aleatico N. 49 . Provincia di Benevento : The following varieties are added to the list of authorized vine varieties : Falanghina N, Primitivo N. 50. Provincia di Caserta: The following varieties are added to the list of authorized vine varieties : Aglianico N, Barbera N, Falanghina N, Fiano B, Montepulciano N, Piedirosso N, Uva du Troia N. 51 . Provincia di Teramo : The following variety is added to the list of recommended vine varieties : Cococciola B. 52. Provincia di Pescara: The following variety is added to the list recommended vine varieties : Cococciola B. 53 . Provincia di l'Aquila: (a ) The following varieties are added to the list of recommended vine varieties : Cococciola B , Malvasia del Chianti B. (b) The following variety is added to the list of authorized vine varieties : Mostosa B. 54. Provincia di Chieti: ( a ) The following variety is added to the list of recommended vine varieties : Malvasia del Chianti B. (b ) The following varieties are added to the list of authorized vine varieties : Barbera N, Montonico bianco B. 55 . Provincia di Campobasso: The following variety is added to the list of authorized vine varieties : Moscato bianco B. No L 111 /18 Official Journal of the European Communities 24 . 4. 74 56 . Provincia di Isernia : The following variety is added to the list of authorized vine varieties : Ciliegiolo N. 57. Provincia di Foggia : (a ) The following varieties are added to the list of recommended vine varieties : Aleatico N, Malvasia di Brindisi N, Primitivo N. (b) The . following varieties are added to the list of authorized vine varieties : Bombino nero N, Negro amaro N, Ciliegiolo N. 58 . Provincia di Bari : ( a ) The following varieties are added to the list of recommended vine varieties : Trebbiano giallo B, Fiano B, Piedirosso N. (b ) The following variety is added to the list of authorized vine varieties : Ciliegiolo N ; the varieties Fiano B and Piedirosso N are deleted. 59 . Provincia di Brindisi : ( a) The following varieties are added to the list of recommended vine varieties : Susu ­ maniello N, Bombino bianco B, Fiano B. (b) The following variety is added to the list of authorized vine varieties : Moscato bianco B ; the varieties Bombino bianco B and Fiano B are deleted . 60 . Provincia di Taranto: ( a ) The following variety is added to the list of recommended vine varieties : Aleatico N. (b) The following varieties are added to the list of authorized vine varieties : Ciliegiolo N, Malvasia bianca di Candia B; the variety Aleatico N is deleted. 61 . Provincia di Lecce : ( a ) The following varieties are added to the list of recommended vine varieties : Aleatico N, Primitivo N. (b) The following varieties are added to the list of authorized vine varieties : Malvasia del Chianti B ; the varieties Aleatico N and Primitivo N are deleted. 62 . Provincia di Matera : The following varieties are added to the list of authorized vine varieties : Aleatico N, Moscato bianco B, Primitivo N. 63 . Provincia di Potenza : The following varieties are added to the list of authorized vine varieties : Moscato bianco B, Primitivo N, Barbera N. 64. Provincia di Cosenza : The following varieties are added to the list of authorized vine varieties : Greco bianco B , Malvasia nera di Brindisi N, Barbera N, Sangiovese N. 65 . Provincia di Catanzaro : The following varieties are added to the list of authorized vine varieties : Nerello cappuccio N, Prunesta N, Barbera N. 66. Provincia di Reggio Calabria: The following varieties are added to the list of authorized vine varieties : Greco nero N, Malvasia bianca B, Malvasia nera di Brindisi , Nerello cappuccio N, Calabrese N. 67. Provincia di Palermo: The following variety is added to the list of authorized vine varieties : Carricante B. 24 . 4 . 74 Official Journal of the European Communities No L 111/19 68 . Provincia di Agrigento: The following varieties are added to the list of authorized vine varieties : Gaglioppo N, Nerello cappuccio N. 69. Provincia di Caltanissetta : The following variety is added to the list of authorized vine varieties : Malvasia bianca B. 70. Provincia di Enna: The following varieties are added to the list of authorized vine varieties : Malvasia bianca B, Moscato bianco B. 71 . Provincia di Catania: The following varieties are added to the list of authorized vine varieties : Gaglioppo N, Grecanico dorato B, Malvasia bianca B, Moscato bianco B. 72. Provincia di Messina: ( a) The following variety is added to the list of recommended vine varieties : Corinto nero N. (b) The following varieties are added to the list of authorized vine varieties : Alicante N, Carricante B. 73 . Provincia di Cagliari : The following variety is added to the list of authorized vine varieties : Gaglioppo N. 74. Provincia di Sassari : The following varieties are added to the list of authorized vine varieties : Vernaccia di Oristano B, Barbera N. 75 . Provincia di Nuoro : (a) The following varieties are added to the list of recommended vine varieties : Carignano N, Moscato bianco B. (b) The following varieties are added to the list of authorized vine varieties : Bovale sardo N, Moscato bianco B, Vernaccia di Oristano B. Article 4 The Annex of Regulation (EEC) No 2005/70, title I, sub-title I, Chapter V (Luxem ­ bourg) is completed as follows : 1 . To the list of recommended vine varieties are added the varieties Chardonnay B after the variety Auxerrois B and the variety Gamay N after the variety Elbling B. 2 . The synonym 'MÃ ¼ller-Thurgau' is replaced by the synonym 'Rivaner' ( = MÃ ¼ller-Thurgau). Article 5 The Annex of Regulation (EEC) No 2005/70, title I, sub-title I, is completed by the following chapter : 'VII . UNITED KINGDOM (a) Recommended varieties: Auxerrois B, MÃ ¼ller-Thurgau B; Wrotham Pinot. (b) Authorized varieties: Bacchus B, Chardonnay B, Ehrenfelser B, Faber B, Huxelrebe B, Kanzler B, Kerner B, Madeleine angevine B, Madeleine royale B, Madeleine Sylvaner B, Mariensteiner B , Ortega B, Perle Rs, Pinot noir N, RulÃ ¤nder G, Seyval B, Siegerrebe Rs.' No L 111/20 Official Journal of the European Communities 24. 4. 74 Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 1974. For the Commission The President Francois-Xavier ORTOLI